Citation Nr: 0200325	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  99-04 15A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for ulcer with acid reflux.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1985.

The issue on appeal arose from a Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision dated in 
December 1998.  

The Board of Veterans' Appeals (Board) recognizes that during 
the appeal process the veteran also raised issues of 
entitlement to service connection for a right ankle 
disability, post traumatic stress disorder (PTSD), an eye 
disability and a left knee disability.  The RO granted 
service-connection for the claimed disabilities in rating 
decisions of September 1999, December 1999, May 2000, and 
January 2001, respectively.  

In July 2000 the RO furnished the veteran a supplemental 
statement of the case on the issue of entitlement to service 
connection for ulcer with acid reflux.  During that month the 
veteran submitted a statement claiming he had no additional 
pertinent evidence.  He waived the 60 day due process period 
and requested that his case be forwarded to the Board.

Evidence added to the record since July 2000 was in response 
to other issues before the RO.

In October 2001, the veteran was afforded a Video Conference 
hearing before the undersigned.  The hearing transcript is on 
file.  

The issue on appeal is limited to entitlement to service 
connection for ulcer with acid reflux.


REMAND

This claim must be afforded expeditious treatment by the RO.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) ) 
per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).




Because of the change in the law brought about by the VCAA, 
and in view of the Board's independent review of the record 
in this regard, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-45,632 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

The veteran's service medical records are nonrevealing for 
any pertinent gastrointestinal symptoms until the early 
1970's.  In late 1972, he was seen for abdominal complaints.  

An upper gastrointestinal series revealed the presence of a 
post duodenal bulb ulcer which was considered typical for a 
horizontal stomach.  The reported opinion was peptic ulcer 
disease (acute).  The veteran was to return for a follow-up 
future examination but the record is silent for any 
additional tests.  

An April 1984 physical examination report for retirement from 
active duty shows a normal stomach.  It was noted as relevant 
medical history that the veteran was treated for stomach 
ulcer in 1972 and given an upper gastrointestinal examination 
characterized as asymptomatic.  

The pertinent postservice record shows that a VA hypertension 
examination report dated October 29, 1998 refers to a 
diagnosis of ulcer with acid reflux.  The veteran complained 
of epigastric complaints for which he took medication.  It 
was indicated that an upper gastrointestinal series performed 
by his primary physician that day was pending.  Such report 
is apparently still outstanding.

In October 2001, the veteran was afforded a Video Conference 
before the undersigned.  The hearing transcript is on file.  
The veteran noted having chronic gastrointestinal symptoms 
since active duty.

The Board notes that the complete October 29, 1998 upper 
gastrointestinal report should be obtained for the record.  
Moreover, consistent with the VCAA of 2000, Pub. L. No. 106-
475, 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. 5103A), the veteran should be afforded an adequate 
gastrointestinal examination with benefit of review of all 
pertinent evidence including the October 29, 1998 upper 
gastrointestinal report in order to determine the nature, 
extent and etiology of any identifiable gastrointestinal 
disability including ulcer with acid reflux and its 
relationship to the gastrointestinal findings in active 
service, if any. 

On remand, the RO should also consider whether any additional 
notification or developmental action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran is advised he has the 
right to submit additional evidence and 
argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  In this 
regard the RO should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
pertaining to his treatment for 
gastrointestinal symptomatology.  After 
securing any necessary medical releases 
or authorization, the RO should obtain 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  

Special emphasis should be placed upon 
obtaining the complete October 29, 1998 
upper gastrointestinal series report from 
his primary care physician.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)). 

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C.A. 
§ 5103A(b)(2)); 66 Fed. Reg. 45,620, 
45,631 (to be codified at 38 C.F.R. 
§ 3.159(c)).

3.  Thereafter, the RO should arrange for 
a VA special gastro-intestinal 
examination of the veteran by an 
appropriate medical specialist including 
on a fee basis if necessary for the 
purpose of ascertaining the current 
nature, extent of severity, and etiology 
of any gastrointestinal disorder(s) 
including ulcer with acid reflex which 
may be present.  Any further indicated 
special studies should be undertaken.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior an 
pursuant to conduction and completion of 
the examination and the examiner must 
annotate the examination report in this 
regard.

Following a review of the record and 
examination findings, it is requested 
that the examiner render an opinion 
concerning the following:

Does the veteran currently have a chronic 
gastrointestinal disability including 
ulcer with acid reflux?

If the veteran has a current chronic 
gastrointestinal disability including 
ulcer with acid reflux, is it as least as 
likely as not related to service, or if 
pre-existing service, was aggravated 
thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  If an opinion is based upon 
speculation, the examiner should so 
state.

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in its entirety.  In particular, the RO 
should review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  See Stegall v. West, 
11 Vet. App. 268 (1998).

The RO must also review the claims file to 
ensure that any other notification and 
development required by the VCAA, Pub. L. 
No. 106-475 is completed.  


In addition, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (see 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
5107  (West Supp. 2001) are fully complied 
with and satisfied.  See also 66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for ulcer disease with 
acid reflux.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is notified by the RO; however, he is hereby notified that 
failure without good cause shown to report for any scheduled 
VA examination(s) may adversely affect the outcome of his 
claim for service connection.  38 C.F.R. § 3.655 (2001).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


